DETAILED ACITON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 10/29/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-15 have been cancelled. Claims 16-42 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation " wherein at least one of the first magnetic sensor and the second magnetic sensor is/are at least substantially arranged in a plane that extends perpendicular to the orientation of the second magnet and through a central point of the second magnet.".  There is insufficient antecedent basis for this limitation in the claim. Claims 31-33 are rejected for being dependent on claim 30.
Examiner will interpret claim 30 as being dependent on claim 17.
Claim 35 recites “wherein the plurality of second magnets are each arranged in one of a first orientation and a second orientation opposite the first orientation at the carrier.” There is insufficient antecedent basis for this limitation in the claim. Claim 36 is rejected for being dependent on claim 35.
Examiner will interpret claim 35 as being dependent on claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schonke et al. (US 2021/0159834).
In claim 41, Schonke discloses (Fig. 1-10) a carrier (103) for a linear motor system (101), wherein the carrier (103) has at least a first magnet (209) and at least a second magnet (211), and wherein the second magnet (211) is oriented transversely to the first magnet (209).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Schonke et al. (US 2021/0159834) in view of Yamamoto et al. (US 2020/0052568; IDS).
In claim 16, Schonke teaches (Fig. 1-10) a linear motor system (101), the linear motor system (101) having a plurality of carriers (103, 123) or being configured for a plurality of carriers (103, 123), comprising: a guide track (105) for the carriers (103, 123), and a control device ([0046]), wherein a first magnetic sensor (605) for determining more than one magnetic field with respect to a first spatial direction and for outputting a first sensor signal and a second magnetic sensor (607) for determining more than one magnetic field and for outputting a second sensor signal are provided at the guide track (105), wherein the control device ([0046]) is configured (see NOTE) to determine position information relating to a carrier (103, 123) on the basis of the first sensor signal and to determine identification information relating to a carrier (103, 123) on the basis of the second sensor signal ([0014-0022]).
NOTE: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
Schonke does not teach wherein the first magnetic sensor determining a magnetic field with respect to a first spatial direction and for outputting a first sensor signal and a second magnetic sensor for determining a magnetic field with respect to a second spatial direction and for outputting a second sensor signal are provided at the guide track.
However, Yamamoto teaches a linear motor system (Fig. 1-16) wherein a first magnetic sensor (204) is used in determining a magnetic field with respect to a first spatial direction (X- direction; [0059])  and for outputting a first sensor signal and a second magnetic sensor (205) is used for determining a magnetic field with respect to a second spatial direction (Y-direction; [0060]) and for outputting a second sensor signal are provided at the guide track (201; transport path; [0035]).
Therefore in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
In claim 17, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches a first magnet ([0093]) is arranged one of: at least one carrier (103) in a first orientation, and such that a magnetic field of the first magnet is effective in the first spatial direction at a location of the first magnet sensor (605), and a second magnet ([0093]) is arranged one of: at the carrier (103) in a second orientation, and such that a magnetic field of the second magnet is effective in the second spatial direction at a location of the second magnetic sensor (607).
Yamamoto further teaches that the respective magnets (103) are in respective orientations in the first spatial direction (X-direction) and a second spatial direction (Y-direction); therefore the magnetic fields of the respective magnets (103) would be effective at the location of each respective magnetic sensor (204, 205).
Therefore further in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
In claim 18, Schonke as modified teaches the system of claim 17; furthermore Schonke does not teach explicitly wherein the first magnet is a position magnet.
However, Yamamoto already teaches wherein respective magnets (103) are position magnets (X-direction, Y-direction).
Therefore further in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
In claim 19, Schonke as modified teaches the system of claim 17; furthermore Schonke teaches wherein the first magnet is an identification magnet ([0093; 0131]).
In claim 20, Schonke as modified teaches the system of claim 17; furthermore Schonke teaches wherein the first magnet (209 for example) and the second magnet (503 for example) are oriented transversely to one another.
In claim 21, Schonke as modified teaches the system of claim 20; furthermore Schonke teaches wherein the first magnet (209 for example) and the second magnet (503 for example) are oriented at least substantially perpendicular to one another.
In claim 22, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches a third magnetic sensor (609). 
Schonke does not teach wherein a third magnetic sensor is provided for determining a magnetic field with respect to a third spatial direction and for outputting a third sensor signal, wherein the control device is configured to also determine the position information on the basis of the third sensor signal.
However, Yamamoto further teaches wherein a third magnetic sensor (206) is provided for determining a magnetic field with respect to a third spatial direction (Z-direction; [0061]) and for outputting a third sensor signal, wherein the control device (3) is configured to also determine the position information on the basis of the third sensor signal ([0062-0069]).
Therefore further in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
In claim 23, Schonke as modified teaches the system of claim 22; furthermore Schonke teaches wherein at least one of: at least one of the first magnetic sensor (605), the second magnetic sensor (607), and the third magnetic sensor (609) is/are formed by a common sensor unit (Fig. 6), and at least one of the first magnetic sensor (605), the second magnetic sensor (607), and the third magnetic sensor (609) is/are a Hall sensor ([0139]).
In claim 24, Schonke as modified teaches the system of claim 22; furthermore Schonke teaches wherein at least one a plurality of first (605), a plurality of second (607) and a plurality of third (609) magnetic sensors are arranged distributed along the guide track (105).
In claim 25, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein at least one of: at least one of the first magnetic sensor (605) and the second magnetic sensor (607) is formed by a common sensor unit (Fig. 6), and at least one of the first magnetic sensor (605) and the second magnetic sensor (607) is a Hall sensor ([0139]).
In claim 26, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein at least one a plurality of first (605) and a plurality of second (607) magnetic sensors are arranged distributed along the guide track (105).
In claim 27, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein the guide track (105) defines an x direction (Fig. 1, direction along track) that corresponds to a guidance direction of the guide track, wherein a y direction extends perpendicular to the x direction (any direction along track perpendicular to defined x-direction), and wherein a z direction extends perpendicular to both the x direction and the y direction (direction in and out of Fig. 1 perpendicular to other two directions). 
In claim 28, Schonke as modified teaches the system of claim 27; furthermore Schonke does not teach wherein at least one of the first magnet is oriented at least substantially in the z direction, and the second magnet is oriented at least substantially in the y direction.
However, Yamamoto further teaches wherein at least one of the first magnet (103) is oriented at least substantially in the z-direction ([0057]), and the second magnet (respective 103) is oriented at least substantially in the y direction ([0045]).
Therefore further in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
In claim 29, Schonke teaches the system of claim 27, with the exception of wherein at least one of: the first spatial direction is the x direction or the z direction, and the second spatial direction is the y direction.
However, Yamamoto teaches wherein at least one of: the first spatial direction is the x direction ([0059]), and the second spatial direction is the y direction ([0060]).
Therefore in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
In claim 30, Schonke as modified teaches the system of claim 16; furthermore Schonke does not teach wherein at least one of the first magnetic sensor and the second magnetic sensor is/are at least substantially arranged in a plane that extends perpendicular to the orientation of the second magnet and through a central point of the second magnet.
However, Yamamoto further teaches wherein at least one of the first magnetic sensor (204) and the second magnetic sensor (205) is/are at least substantially arranged in a plane that extends perpendicular to the orientation of the second magnet (103) and through a central point of the second magnet (103).
In claim 31, Schonke as modified teaches the system of claim 30; furthermore Schonke teaches wherein at least one of the first magnetic sensor (605) and the second magnetic sensor (607) is/are at least substantially arranged in an xz plane (as sensors are inherently 3D objects, they are inherently arranged in an xz plane).
In claim 32, Schonke as modified teaches the system of claim 30; furthermore Schonke teaches a third magnetic sensor (609). 
Schonke does not teach wherein a third magnetic sensor is provided for determining a magnetic field with respect to a third spatial direction and for outputting a third sensor signal, wherein the control device is configured to also determine the position information on the basis of the third sensor signal, and wherein at least one of the first, second, and third magnetic sensors is/are at least substantially arranged in a plane that extends perpendicular to the orientation of the second magnet and through a central point of the second magnet.
However, Yamamoto further teaches wherein a third magnetic sensor (206) is provided for determining a magnetic field with respect to a third spatial direction (Z-direction; [0061]) and for outputting a third sensor signal, wherein the control device (3) is configured to also determine the position information on the basis of the third sensor signal ([0062-0069]), and wherein at least one of the first (204), second (205), and third (206) magnetic sensors is/are at least substantially arranged in a plane that extends perpendicular to the orientation of the second magnet (103) and through a central point of the second magnet (103).
Therefore further in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
In claim 33, Schonke as modified teaches the system of claim 32; furthermore Schonke teaches wherein at least one of the first (605), the second (607), and the third (609) magnetic sensor, is/are at least substantially arranged in an xz plane (as sensors are inherently 3D objects, they are inherently arranged in an xz plane).
In claim 34, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein a plurality of second magnets ([0093]) are arranged at the carrier (103), wherein the second magnets ([0093]) form an identifier of the carrier (103).
In claim 35, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein a plurality of second magnets ([0093]) are arranged at the carrier (103) and are each arranged in a specific orientation at the carrier (103), and wherein the specific orientations are associated with specific identification information ([0143-0152]).
In claim 36, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein the plurality of second magnets (209, 211) are each arranged in one of a first orientation (orientation of 209) and a second orientation (orientation of 211) opposite the first orientation at the carrier (103).
In claim 37, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein a first carrier (103) has a plurality of first magnets (209, 211, 213, 215, 217), wherein at least one of the first magnets (209, 211, 213, 215, 217) of the first carrier (103) and a grouping of first magnets (209, 211, 213, 215, 217) of the first carrier are predominantly arranged in a first orientation (Fig. 4).
In claim 38, Schonke as modified teaches the system of claim 16; furthermore Schonke teaches wherein at least one of a second carrier (123) and a plurality of further carriers (123; [0031]) has/have a plurality of second magnets (503, 505, 507, 509, 511), wherein the second magnets (503, 505, 507, 509, 511) at the second or a further carrier (123) or a grouping of second magnets (503, 505, 507, 509, 511) at the second (123) or further carrier are not predominantly arranged in the first orientation (Fig. 5).
In claim 39, Schonke as modified teaches the system of claim 38; furthermore Schonke teaches wherein the second magnets (503, 505, 507, 509, 511) at the second or further carrier (123) or a grouping of second magnets (503, 505, 507, 509, 511) at the second or further carrier (123) are not predominantly arranged in the first orientation, but are arranged in another orientation (Fig. 5).
In claim 40, Schonke as modified teaches the system of claim 39; furthermore Schonke teaches wherein the second magnets (503, 505, 507, 509, 511) at the second or further carrier (123) or a grouping of second magnets (503, 505, 507, 509, 511) at the second or further carrier (123) are not predominantly arranged in the first orientation, but are arranged in another orientation that is opposite the first orientation (Fig. 5).
In claim 42, Schonke teaches a method (Fig. 1-10) of operating a linear motor system (101), wherein the linear motor system (101) comprises a plurality of carriers (103, 123; [0031]) and a guide track (105) for the carriers (103, 123), wherein the method comprises: determining a magnetic field with respect to a first spatial direction using a first magnetic sensor (605) arranged at the guide track (105); determining a magnetic field with using a second magnetic sensor (607) arranged at the guide track (105); determining position information relating to a carrier (103, 123) on a basis of the magnetic field in a first spatial direction; and determining identification information relating to a carrier (103, 123) on a basis of the magnetic field ([0143-0152]).
Schonke does not teach determining a magnetic field with respect to a second spatial direction and ; and determining identification information relating to a carrier on a basis of the magnetic field with respect to the second spatial direction.
However, Yamamoto teaches a linear motor system (Fig. 1-16) wherein a first magnetic sensor (204) is used in determining a magnetic field with respect to a first spatial direction (X- direction; [0059])  and for outputting a first sensor signal and a second magnetic sensor (205) is used for determining a magnetic field with respect to a second spatial direction (Y-direction; [0060]) and for outputting a second sensor signal are provided at the guide track (201; transport path; [0035]).
Therefore in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the system of Schonke to have arrived at the claimed invention, in order to ensure that the carriages accurately move along the track, and reduce disturbances of identifying the carriages as taught by Schonke (Yamamoto; [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 11370621) teaches a conveyance apparatus having a movable element moving along a plurality of coils.
Hofstetter et al. (US 2015/0028699) teaches a linear motor having a stator device with a plurality of permanent magnets, a carrier rail, and one rotor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834